Opinion by
Judge Pryor:
This is evidently an appeal from an order of the chancellor refusing to punish the appellee for a contempt committed by an alleged obstruction of a passway which the chancellor had, prior thereto, ordered opened. We do not mean to say that an appeal would lie, but suggest that, as it was with the chancellor to say whether the erection of .the gate amounted to an obstruction, it might well be argued that no disregard of the former judgment has- been made to appear. Could not the chancellor, upon the former hearing, have permitted the erection of a gate, and if of great convenience to the one party and of but little *565inconvenience to the other, would or ought the chancellor to punish for contempt?
Harrison & McGrain, for appellant,

T. B. Fairleigh, for appellee.

Appeal dismissed.